Title: From George Washington to Conrad-Alexandre Gérard, 12 September 1779
From: Washington, George
To: Gérard, Conrad-Alexandre


        
          Sir,
          West-point Sepr 12th 1779
        
        The Baron de Kalb did me the honor some days ago to communicate a letter he had received from your Excellency which flattered us with the hopes of seeing you at the Army before your departure for France. I am since told by the Baron that you have changed your intention of coming this way. In this I feel myself deprived of a great pleasure—I cannot however permit you to leave these States without giving you a fresh testimony of my cordial attachment and esteem, at the sametime that I offer my sincere congratulations on the glorious and important successes of his most Christian Majesty’s arms under the direction of Count DEstaing—and my most fervent wishes for the continuance of them.
        America is indebted to your early & zealous offices in her favour—To that generous and uniform attention to the interests of both Countries by which your administration is distinguished. You carry with you the affections of a whole People, and leave behind you a

reputation which will have the peculiar fortune to be every where admired by good men.
        Permit me now to wish you a safe & agreeable passage and a happy meeting with your Lady & friends—and I pray you to do me the justice to believe that no man is more deeply impressed with these Sentiments than I am—nor none who entertains a higher esteem, respect, & regard for your Excellency than Sir Yr Most Obedt & Most Hble Servt
        
          Go: Washington
        
      